DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation, “generate, based on the determined degree, the second virtual viewpoint image, wherein, in a case where a first determined degree for a first object is smaller than a second determined degree for a second object, the first object in the second virtual viewpoint image is lower in clearness than the second object in the second virtual viewpoint image,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), 
Note that the same limitations are found in independent claims 14 and 17 which are rejected for the same reasons.  Furthermore, all dependent claims carry through this deficiency of their respective parent claims and are rejected for the same reasons.  
Note that the Examiner has attempted to search for this concept in the prior art but is unable to find such teachings as it appears that prior art methods, like Applicant’s techniques, attempt to apply greater degrees of image modification, including blurring objects in a FOV or narrowing of a FOV or foveating of a FOV, when greater degrees of change are determined with respect to objects displayed to a user where change in position or viewpoint can cause motion sickness.  Additionally, the Examiner has provided prior art below relating to determining a degree of difference based on positions of objects in a 2D image, although they are not relied upon in any rejection at this time, but should be considered when making further amendments, but should be considered when making further amendments, but should be considered when making further amendments.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the generation of a second virtual viewpoint image where a first object is lower in clearness than a second object where a first object has a smaller degree of difference determined than the determined degree of difference of a second object must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
While Applicant’s arguments are moot, it is noted that the previously applied Kakizawa and Nishiyama references cannot be read to teach the currently recited claim language and thus Applicant’s arguments in that respect could be considered persuasive.  However, as explained above, the claims are rejected for containing new matter and more importantly, the prior art appears not to teach the proposed amended claims due to the claims producing what would appear to be an undesirable and opposite effect of what is intended.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DiVerdi et al (US PGPUB No. 20180121069) – see paragraphs 0075-0079 teaching applying a higher degree of image modification to object in a field of view based on determining the “optical flow” or difference between pixels in 2D images of objects.  Further discussed in paragraphs 0115-0122 teaching “computing a motion magnitude of the virtual-reality display 202 of the virtual reality content item” which tracks pixel points “i” of objects from frame to frame where a frame is a 2D image.
Mallinson (US PGPUB No. 20180096517) – see paragraphs 0064-0083 teaching to determine situations where motion sickness may be induced by images and applying “discomfort 
Donner et al (US PGPUB No. 2017/0148206) – see paragraphs 0013-0024 teaching to apply image modifications to remedy VR motion sickness by determining motion in an image by analyzing viewpoint changes and object position changes through determining degrees of difference between 2D positions of pixels and applying correction based on the degrees of difference determined.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504.  The examiner can normally be reached on Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT E SONNERS/Examiner, Art Unit 2613                


/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613